Citation Nr: 0500018	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-15 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for depression as 
secondary to Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1961.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims.  

In November 2004, the veteran and his spouse appeared at the 
St. Petersburg RO and testified before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran's Crohn's disease began during active 
service.

2.  The veteran's depression is shown to have been caused by 
his Crohn's disease.   


CONCLUSIONS OF LAW

1.  Crohn's disease was incurred in service.  38 U.S.C.A. 
§§ 1131, 1111 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran's depression is shown to have been caused by 
a service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There is no prejudice to the veteran in deciding the claims 
at this time.  VA has satisfied its duty to notify and assist 
to the extent necessary to allow for a grant of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

I.  Crohn's disease

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §  1131.  Service connection 
connotes many factors but basically it means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 C.F.R. § 3.303.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).

The medical evidence shows the veteran currently suffers from 
Crohn's disease.
Although his Crohn's disease has been solely addressed as a 
preexisting disability aggravated by service, the veteran has 
also argued that his Crohn's disease began in service.  
Transcript, p. 16.  The evidentiary record sufficiently 
demonstrates the latter contention that the veteran's Crohn's 
disease indeed began in service.  

The veteran is presumed to have been in sound condition upon 
service entrance.  There is no medical record of any 
gastrointestinal complaints or findings documented eleven 
months prior to service at the October 1959 pre-induction 
examination.  Moreover, the September 1960 induction 
examination revealed no abnormal gastrointestinal pathology.  
The examination is negative for a diagnosis of Crohn's 
disease or regional ileitis.  Additionally, the Board 
observes that the record does not contain clear and 
unmistakable evidence rebutting the presumption that the 
veteran entered service in sound condition.  In this regard, 
there are no pre-service medical records in the claims file 
competently establishing that the veteran had Crohn's disease 
or regional ileitis prior to service and there is no recorded 
history in service of the veteran having the condition before 
service.  

It must be pointed out that the veteran is not competent to 
comment on medical diagnosis or causation.  Thus, his 
assertion that he had Crohn's disease prior to service cannot 
be considered competent medical evidence of him having the 
disease prior to service.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Moreover, the 
Board observes that the RO points to a September 1961 service 
Medical Board report in support of its finding that the 
veteran had Crohn's Disease (i.e. regional ileitis) prior to 
service and that such condition was not aggravated by 
service.  The Board, however, finds that that the September 
1961 Medical Board report is not supported by any 
contemporaneous clinical evidence or recorded history in 
this record.  In Miller v. West, 11 Vet. App. 345 (1998), 
the Court of Appeals for Veterans Claims held that a bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not 
constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness [under 
38 U.S.C. § 1111]."  In the instant case, the medical Board 
provided no basis for its finding that the veteran's 
condition existed prior to service and did not speak to any 
specific preservice medical records or history of the 
veteran having the disease or symptoms of the disease before 
service.  Thus, the Board must find that the presumption of 
soundness has not been rebutted by clear and unmistakable 
evidence.

The Board notes that the veteran's service treatment records, 
establish recurrent complaints and management of loose bowel 
movements, abdominal pain, and weight loss.  In-service 
physicians ultimately diagnosed regional ileitis 
(inflammation of the small intestine), which is essentially 
synonymous with Crohn's disease.  See Meyer v. Brown, 9 Vet. 
App. 425, 427 (1996) (Crohn's disease is a chronic 
inflammatory disease involving any part of the 
gastrointestinal tract).  Furthermore, the veteran continued 
to have the condition following his discharge from service.  
In light of the foregoing, the Board concludes that there is 
competent medical evidence showing that the veteran currently 
suffers from Crohn's disease that began in active military 
service.  Accordingly, the evidence supports a grant of 
entitlement to service connection.

II.  Depression as secondary to Crohn's disease

The veteran contends that his depression is secondary to his 
Crohn's disease.  Service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The medical evidence reflects the veteran currently suffers 
from depression which is causally related to his Crohn's 
disease.  (See March 2004 VA examination).  In March 2004, 
the psychiatrist explained that the treatment for Crohn's 
disease (immunospuprressant steroids) was known to have a 
substantial impact on mood and that in a patient reporting 
20+ year history of this it would seem as likely as not that 
chronic depression may be related to such.  He concluded that 
indirectly it was as likely as not that the veteran's 
depression is secondary to Crohn's disease.   This is the 
only competent opinion of record addressing this matter.  

In the absence of any medical evidence contradicting the 
March 2004 opinion, the Board finds that the evidence is in 
favor of entitlement to service connection for depression as 
secondary to Crohn's disease, and the claim must be granted.


ORDER

Service connection for Crohn's disease is granted.

Service connection for depression as secondary to Crohn's 
disease is granted.



	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


